Citation Nr: 0933882	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, including as secondary to the Veteran's service-
connected left leg disability.  

2.  Entitlement to service connection for a right hip 
disorder, including as secondary to the Veteran's service-
connected left leg disability.  

3.  Entitlement to service connection for a left hip 
disorder, including as secondary to the Veteran's service-
connected left leg disability.  

4.  Entitlement to service connection for a low back 
disorder, including as secondary to the Veteran's service-
connected left leg disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1966 until 
December 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
claimed right leg disorder is related to his active military 
service and is not due to his service-connected left leg 
disability.  

2.  The evidence of record does not show that the Veteran's 
claimed right hip disorder is related to his active military 
service and is not due to his service-connected left leg 
disability.  

3.  The evidence of record does not show that the Veteran's 
claimed left hip disorder is related to his active military 
service and is not due to his service-connected left leg 
disability.  

4.  The evidence of record does not show that the Veteran's 
claimed low back disorder is related to his active military 
service and is not due to his service-connected left leg 
disability.  




[Continued on the next page]  
CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right leg disorder, including as secondary to the 
Veteran's service-connected left leg disability have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for the establishment of service connection 
for a right hip disorder, including as secondary to the 
Veteran's service-connected left leg disability have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  The criteria for the establishment of service connection 
for a left hip disorder, including as secondary to the 
Veteran's service-connected left leg disability have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  The criteria for the establishment of service connection 
for a low back disorder, including as secondary to the 
Veteran's service-connected left leg disability have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that a service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  Additionally, a secondary service connection claim 
would require a current disorder and that that a service-
connected disability either caused or aggravated the 
additional disability.  He was also informed that VA would 
seek to provide federal records.   Finally, he was informed 
that it was his responsibility to support his claim with 
appropriate evidence, though VA would help him obtain records 
from any non-federal sources.
 
With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified medical records.  The Veteran 
has submitted testimony.  There is also no duty on the part 
of VA to provide a medical examination for any of his claims, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that he has disorders that are related to service or 
are secondary to his service-connected left leg disability .  
Indeed, the Board notes that obtaining a VA examination is 
unnecessary as there is otherwise sufficient medical evidence 
of record to make a decision.  38 U.S.C.A. § 5103A (d). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Merits of the Claims
 
The Veteran contends that he has a right leg disorder, a 
bilateral hip disorder, and a low back disorder that 
developed secondary to his service-connected left leg 
disability.  The record indicates that he was previously 
service connected for bilateral patella femoral pain 
syndrome, post operative fasciotomy, left anterior 
compartment, with skin graft, and donor site scar.   

The service treatment records do not indicate that he had a 
chronic right leg disorder, bilateral hip disorder, or low 
back disorder in service.  The Veteran has a sole complaint 
of lumbar pain in January 1982, and was assessed with muscle 
spasm.  In September 1983, he was found to have left anterior 
compartment syndrome and was provided a left calf fasciotomy.  
In October 1984, he was found to have an acute bilateral leg 
strain.  The Veteran's May 1986 separation examination found 
him to have normal lower extremities and spine.  In his May 
1986 Report of Medical History, he reported leg cramps, 
swollen or painful joints, and recurrent back pain.  His 
examiner noted that the Veteran had had right leg surgery for 
anterior compartment syndrome and had also been advised to 
have left leg surgery.  He also had leg craps due to anterior 
compartment syndrome.  The Veteran claimed he did not have 
full range of motion of the right leg.  

The Veteran was provided a VA examination in March 1987.  The 
examiner found him to have status post surgery of the left 
leg and skin graft, related to running.  

A VA orthopedic examination was also provided in March 1987.  
The VA examiner noted that the Veteran complained of 
posterior, lower neck pain.  The Veteran described an early, 
left lateral calf muscle herniation, treated by fasciotomy 
and skin graft.  His only symptom at that time was that he 
felt that his left ankle dorsiflexion was less than the right 
ankle, due to some pressure or tightening in that region. The 
examiner noted that the left calf and thigh were smaller than 
the right.

The March 1987 VA examiner found him to have, by history, not 
clinically apparent, and nonlimiting, chronic nonsevere base 
of neck pain, aggravated by certain compound motions by 
descriptions, compatible with muscle strain.  Additionally, 
the examiner found, by history only, not clinically apparent 
and nonlimiting, a healed fracture of the right metacarpal.  
The examiner further found clinical evidence of bilateral 
patellofemoral pain syndrome after the orthopedic evaluation.  
The examiner also found by history and visible scar, surgery 
to the left lateral calf region, for alleged "muscle 
herniation" with skin graft utilized in closure, with that 
particular area nonsymptomatic and nonlimiting; donor site in 
upper left anterior thigh.  The examiner found no x-ray 
abnormalities for the cervical area, right hand, and minimal 
subpatellar degenerative changes of the right knee.

Another VA examination was provided in May 2005.  The 
examiner noted that the Veteran complained of numbness in the 
left leg, and grafted area and donor site of the left thigh.  
There was no pain in the calf, but there was some weakness 
and numbness.  There was also some atrophy in general of the 
calf and thigh on the left side.  The right leg was not 
involved at all.

The May 2005 VA examiner further noted that the Veteran 
reported that he had left hip bursitis and that the right hip 
was more painful than the left.  However, he had no problems 
with his hips at the time of his examination.  The examiner 
found the hips to reveal no tenderness in the greater 
trochanter area and the Veteran had a full range of motion 
with no pain.  No medical etiology was provided as to the 
Veteran's claimed disorders.

The Veteran identified Dr. C.C.U. as having pertinent medical 
evidence in regards to his claim.  In February 2005, Dr. 
C.C.U. reported that the Veteran complained of left leg 
numbness and tingling.  He denied any back pain.  The 
examiner found the Veteran to drag his left leg and found him 
to have numbness and tingling.  A February 2005 neurology 
study, by Dr. C.C.U., was performed in regards to the left 
leg.  

A March 2005 MRI, by Dr. C.C.U., found the Veteran to have 
significant hypertrophic facet changes at L4/L5 and L5/S1.  
The examiner also found degenerative signal loss from L5/S1, 
with significant concentric disc bulging, but no focal disc 
herniation.  The posterior margin of the disc bulge abutted 
against the right and left L5 nerve roots at the exit recess 
levels.  There was also minimal loss of hydrated disc signal 
from L4/L5 disc, with mild concentric disc bulging, but no 
focal disc herniation.

In April 2006, Dr. C.C.U. noted that the Veteran reported a 
history of increased back pain and hip pain, since 1983 due 
to compartment syndrome.  At that time, the Veteran was 
diagnosed with back pain secondary to S1 radiculopathy to the 
left, which was greater than right leg pain.  

The service treatment records do not indicate that the 
Veteran had a chronic right leg disorder, bilateral hip 
disorder, or low back disorder in service or following 
service.  Although the Veteran did receive treatment at times 
during service, his separation examination found his lower 
extremities and spine to be normal.  The Veteran did report 
leg cramps, but no evidence of record indicates that the 
Veteran has made any complaints of, or received treatment 
for, such a disorder following service.  Additionally, the 
only back pain complaints made by the Veteran prior to his 
separation involved his neck, not his currently claimed low 
back.  

Furthermore, the post-service March 1987 VA examination only 
noted that the Veteran complained of posterior, lower neck 
pain, not a low back disorder.  The only lower extremity 
symptoms reported by the Veteran were complaints of left 
ankle dorsiflexion less than the right ankle, due to some 
pressure or tightening in that region. The examiner noted 
that the left calf and thigh were smaller than the right.  
The evidence indicates that the Veteran did not complain of, 
nor was found by the VA examiner to have, a right leg 
disorder, a bilateral hip disorder, or a low back disorder.

Similarly, the May 2005 VA examiner did not diagnose the 
Veteran with a right leg disorder, a bilateral hip disorder, 
or a low back disorder.  Although the Veteran complained of 
numbness and other symptoms regarding his service-connected 
left leg, the examiner specifically found the right leg to 
not be involved with the Veteran's complaints at all.

Additionally, although the May 2005 VA examiner noted that 
the Veteran reported a history of left hip bursitis and that 
the right hip was more painful than the left, the examiner 
did not diagnose the Veteran with a hip disorder.  The 
Veteran reported no problems with his hips at the time of his 
examination.  The examiner found the hips to reveal no 
tenderness in the greater trochanter area and the Veteran to 
have a full range of motion with no pain.  

The medical records of Dr. C.C.U. did not provide any 
diagnoses regarding a bilateral hip disorder or a low back 
disorder.  The Veteran only sought treatment for numbness of 
his service-connected left leg, not the right leg for which 
he is seeking service connection.  In a February 2005 report, 
the Veteran complained of left leg numbness and tingling and 
denied any back pain.  

Although the Veteran reported a history of increased back 
pain and hip pain, since 1983 due to compartment syndrome, in 
an April 2006 record by Dr. C.C.U., he was only diagnosed 
with back pain secondary to S1 radiculopathy to the left, 
which was greater than right leg pain.  The examiner did not 
find the back pain to be due the Veteran's service-connected 
left leg disorder, but rather to non-service-connected 
radiculopathy.  

Additionally, the Board finds the Veteran's reported history 
of back pain and hip pain since service to not be supported 
by the evidence of record.  Service treatment records do not 
indicate complaints regarding either the low back or hips on 
his separation examination.  Furthermore, the March 1987 VA 
examination, provided a few months following his discharge 
from service, found him to have status post surgery to left 
leg and skin graft, related to running.  

The March 1987 VA orthopedic examination indicated that the 
Veteran did not complain of any of his currently claimed 
disorders.  That examiner only found him to make complaints 
of neck pain and did not note any complaints of a hip 
disorder, a right leg disorder, or a low back disorder.  The 
Veteran similarly did not complain of a right leg disorder, a 
bilateral hip disorder, or low back disorder during his May 
2005 VA examination, even after specifically examined 
regarding the hips and right leg.  

The Veteran's reports of a chronic bilateral hip disorder and 
low back disorder are thus not supported by the medical 
evidence of record.  The Board finds that utterly negative 
contemporaneous evidence from the Veteran's military service 
or in the years following his discharge to be far more 
persuasive that the Veteran's own recent assertion to the 
effect that he had chronic back and hip pain.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
Veteran); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).  The service treatment records and other more 
contemporaneous medical records are more reliable, in the 
Board's view, than the Veteran's unsupported assertion of 
events now over a decade past, made in connection with a 
claim for benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  In any case, to the extent 
that the Veteran does have pain in the hips and right leg, 
absent current medical evidence of underlying pathology in 
these areas, the complaint of pain, in and of itself, is not 
a disability for which service connection may be awarded.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom., 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Indeed, no medical evidence is of record indicating that the 
Veteran has a current diagnosis of a right leg disorder or a 
bilateral hip disorder.  The medical evidence indicates the 
Veteran has received medical treatment for his service-
connected left leg, but not for either a right leg or a 
bilateral hip disorder.  The majority of the evidence does 
not reflect that the Veteran has either sought or received 
treatment for either a right leg disorder or a bilateral hip 
disorder.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Indeed, even assuming, arguendo, that the Veteran has been 
diagnosed with a bilateral hip disorder or a right leg 
disorder, no medical evidence of record has found the claimed 
disorders to be due to service or a service-connected 
disability.   

Additionally, although the Veteran was diagnosed with a low 
back disorder, including a March 2005 MRI, by Dr. C.C.U., 
finding a disc bulging, no medical evidence of record 
indicates that his is at all related to his service-connected 
right leg disorder or service.  In April 2006, Dr. C.C.U. 
found the Veteran to have back pain secondary to S1 
radiculopathy, for which the Veteran does not have service 
connection.

As previously discussed, the Veteran was advised of the need 
to submit medical evidence of the existence of the claimed 
disorders and of a nexus between the claimed disorders and 
his service-connected disability.  He failed to submit such 
supporting evidence. A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by VA, under 38 U.S.C.A. § 5107(a).

The only opinion regarding the etiology of his claimed 
disorders of record is the Veteran's own assertion.  Although 
he is of the opinion that his claimed disorders are related 
to his service or service-connected left leg disability, as a 
lay person he is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The preponderance of the evidence indicates that the Veteran 
does not have a right leg disorder, a bilateral hip disorder, 
or a low back disorder causally or etiologically related to 
his service or his service-connected left leg disability.  
Although the Veteran has apparently been treated for symptoms 
of such disorders, or has claimed to have been treated for 
such disorders, the record nonetheless demonstrates no 
competent medical evidence of a nexus between the symptoms 
and any incident of military service or his service-connected 
left leg disability.  Furthermore, the Board finds the 
Veteran's reports of having chronic pain regarding his 
claimed disorders to not be credible and in contradiction to 
the evidence of record, including his post-service VA 
examinations, such that his claims are not supported by the 
evidence.  

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The claims for service connection for a right leg 
disorder, a bilateral hip disorder and a low back disorder 
are denied.


ORDER

Service connection for a right leg disorder, including as 
secondary to the Veteran's service-connected left leg 
disability, is denied.

Service connection for a right hip disorder, including as 
secondary to the Veteran's service-connected left leg 
disability, is denied.

Service connection for a left hip disorder, including as 
secondary to the Veteran's service-connected left leg 
disability, is denied.

Service connection for a low back disorder, including as 
secondary to the Veteran's service-connected left leg 
disability, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


